Case: 10-50171 Document: 00511346837 Page: 1 Date Filed: 01/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 11, 2011
                                     No. 10-50171
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN ENRIQUE MORENO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:08-CR-1213-2


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Juan Enrique Moreno appeals from his jury verdict conviction for
conspiracy to possess with intent to distribute 100 kilograms or more of
marijuana. His sole argument on appeal is that his trial counsel rendered
ineffective assistance by failing to advise him to plead guilty and by failing to
secure a plea bargain agreement with the Government. He seeks vacatur of his
conviction and a new trial. Alternatively, he requests a remand so that an



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50171 Document: 00511346837 Page: 2 Date Filed: 01/11/2011

                                     No. 10-50171

evidentiary hearing can be conducted as to his ineffective-assistance-of-counsel
claim.
         As a general rule, this court will not consider an ineffective-assistance-of-
counsel claim that was not raised in district court. United States v. Higdon, 832
F.2d 312, 313-14 (5th Cir. 1987). Moreover, the Supreme Court has emphasized
that a 28 U.S.C. § 2255 motion is the preferred method for raising a claim of
ineffective assistance of counsel. Massaro v. United States, 538 U.S. 500, 503-04
(2003). As the record for this case is not sufficiently developed to qualify for an
exception to that general rule, we decline to consider Moreno’s ineffective-
assistance-of-counsel claim in this appeal without prejudice to his ability to raise
this claim in a § 2255 motion. Also, in light of the Supreme Court’s stated
preference for resolution of such claims via a § 2255 motion, we deny Moreno’s
alternative request for a remand.
         The judgment of the district court is AFFIRMED.




                                           2